IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TECHNOLOGY AND ENTREPRENEURIAL              :   No. 76 WAL 2022
VENTURES LAW GROUP, PC,                     :
                                            :
                   Petitioner               :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
             v.                             :
                                            :
                                            :
PENNSYLVANIA STATE POLICE (OFFICE           :
OF OPEN RECORDS),                           :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.